977 So.2d 941 (2008)
STATE ex rel. James CHARGOIS
v.
STATE of Louisiana.
No. 2007-KH-1211.
Supreme Court of Louisiana.
March 24, 2008.
In re Chargois, James;  Plaintiff; Applying for Supervisory and/or Remedial *942 Writs, Parish of Iberia, 16th Judicial District Court Div. B, No. 96-0036; to the Court of Appeal, Third Circuit, No. KM 07-00280.
Granted for the sole purpose of transferring relator's recusal motion, which was scheduled for a hearing on September 29, 2006, to the district court for its consideration. The district court is directed to provide this Court with a copy of its ruling.